Citation Nr: 0603379	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2003, a statement of the case was issued in January 
2004, and a substantive appeal was received in March 2004.  
The veteran testified at a personal hearing at the RO in July 
2005.


FINDING OF FACT

The veteran's arthritis was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is arthritis otherwise related to the veteran's active 
duty service, including exposure to herbicides.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to be incurred in 
or aggravated by such service including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The September 2005 supplemental 
statement of the case, the April 2004 supplemental statement 
of the case, the January 2004 statement of the case, the 
September 2003 notice of the RO rating decision and a May 
2003 letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the May 2003 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the May 2003 letter was 
sent to the appellant prior to the September 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the May 2003 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was afforded a VA "Agent Orange Exam" in May 
2005.  The veteran was afforded an opportunity after his July 
2005 RO hearing to obtain and submit supporting evidence from 
his private physician(s).  However, not additional evidence 
has been received.  Although it appears that the RO hearing 
officer discussed having a VA examination, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to these issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with these claims.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board first notes that there is no evidence suggesting 
that the veteran's arthritis was manifested during his active 
duty service so as to provide a direct basis for service 
connection.  The veteran does not allege, nor do the service 
medical records reflect, any complaint or diagnosis of 
arthritis during service.  At the time of his November 1968 
separation examination, the veteran denied ever having had 
arthritis.  The corresponding clinical evaluation of the 
veteran's health also found no pertinent abnormalities.  This 
suggests that trained military medical personnel were of the 
opinion that there was no arthritis at that time.

Moreover, there is no medical evidence of any complaints or 
treatment for arthritis within one year of the veteran's 
separation from active military service in November 1968.  
The veteran has consistently claimed that his first diagnosis 
for arthritis came in 1976 and no evidence in the record 
suggests any manifestation of arthritis prior to that date.  
Therefore, the veteran's service connection claim cannot be 
granted on the basis of the presumptive regulations regarding 
manifestation of arthritis within one year of discharge from 
service.

The veteran contends he developed arthritis resulting from 
Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. 
§§ 1116, 1154.  However, the Board notes that arthritis is 
not included in the list of diseases associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  
Therefore, service connection for arthritis cannot be granted 
on the basis of the presumptive regulations relating to 
exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

At this point, the Board acknowledges the veteran's 
contention that a nexus to service can be found in the facts 
that his rheumatoid arthritis is an autoimmune disorder and 
Agent Orange has been associated with damage to the 
autoimmune system.  In support of his appeal, the veteran 
directs the Board's attention to academic research literature 
and a statement from his rheumatologist.  The one sentence 
March 2004 statement from a private rheumatologist is to the 
effect that the veteran's condition is rheumatoid arthritis 
and that rheumatoid arthritis is an autoimmune disorder.  The 
Board notes that, while this statement provides a current 
diagnosis for the veteran, it is absent of any assertion that 
the veteran's condition is related to Agent Orange exposure 
or to his service time.

Similarly, the academic literature in the record offers no 
relevant conclusions specific to the veteran's history and 
disability.  While the Board understands the veteran's 
contentions, the Board may not draw its own medical 
conclusions based on the presented general literature and 
must rely upon the conclusions of trained medical personnel.  
See Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran acknowledges at his hearing, no medical professional 
has ever associated the veteran's arthritis with his military 
service or exposure to toxic herbicides.

Indeed, solely the veteran's own lay testimony and statements 
on appeal support his claim.  While the veteran, as lay a 
person, is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu at 492, 494.  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Further, as 
noted above, the Board cannot rely on its own unsubstantiated 
medical opinion, but instead must make legal determinations 
on the basis of competent medical evidence and opinion.  See 
Colvin at 174, 175 (1991).  Although diagnoses at the time of 
a May 2005 VA "Agent Orange" examination included 
osteoarthritis as well as rheumatoid arthritis, the examiner 
did not suggest any connection to herbicide exposure.    

The Board also notes at this point that the Secretary of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for a number of conditions, including immune system 
disorders.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
there is no competent evidence suggesting a link between the 
veteran's arthritis and his active military service or 
exposure to toxic herbicides.   Thus, the Board is led to the 
conclusion that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for arthritis is not 
warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


